DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The objection to the drawings have been withdrawn. The 35 USC 112 rejection of claims 1, 11 have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot
because the arguments do not apply to the references as used in the current rejection.
	Newly found prior art has been used in the rejection to address the twisted shape of the strap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 11, 14-17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Delahaye et al (8403261) in view of AAPA (Applicants admitted prior art) view of Lemme (1282090).

Delahaye does not expressly disclose: wherein the strap is designed and configured to accommodate a greater force in tension than in compression, including at least a minimum of 9 G’s of force in tension and at least 1.5 G’s in compression, Flowever, [0003] in the instant specification states “modifications of traditional passenger floor structures must meet current minimum load carrying requirements of forward (tension) loads of nine (9) G's, and opposite aft (compression) loads of one and one-half (1.5) G's”. Therefore by Applicants admitted prior art, federal regulations require all passenger aircraft to conform to the minimum load carrying requirements.
Delahaye further discloses:
the first and second ends of the strap have rectangular cross-sections (Delahaye as suggest in Fig. 3 ends of ref. 34 rectangular), each of the first and second ends having an angular orientation relative to the other of 40 to 120 degrees whenever the first end is connected to the sidewall and the second end is connected to the floor,
wherein the sidewall includes a forward-aft extending stiffener (ref. 16) and the first end of the strap is attached directly to the forward-aft extending stiffener (as seen in Fig. 3); and
wherein the second end of the strap is attached directly to the floor or to a seat track (Fig. 3 ref. 34 attached to ref. 22 portion of floor).
Delahaye does not expressly disclose: the elongated body twisted about the longitudinal axis such that the first and second ends have an angular orientation relative to each other about the longitudinal axis of 40 to 120 degrees whenever the first end is connected to the sidewall and the second end is connected to the floor; 
Lemme teaches a connector (Fig. 1 ref. 8), the ends of which are twisted to one another (ends of ref. 8 are attached to different faces/angles of structure, to ref. 9 and ref. 2, end of ref. 9 attached to floor support, opposite end attached to ref. 2 such that opposite ends are twisted 90 degrees) in order to attach the strap to different faces of the structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delahaye with Lemme by providing the strap to be twisted in order to allow the strap to be attached to a greater number of locations on the floor and sidewall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first and second ends with an angular orientation relative to the other of 40 to 120 degrees whenever the first end is connected to the sidewall and the second end is connected to the floor in order to attach the straps to a greater number of locations on the floor and sidewall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 4, Delehaye as combined discloses the twisted strap of claim 1, wherein the floor is a passenger floor of a vehicle (Delahaye abstract).

In regards to claim 5, Delahaye as combined discloses the twisted strap of claim 1, but does not expressly disclose: the strap having a length of 15 to 30 inches, a width of 1 to 2 inches, and a thickness of 0.1 to 0.5 inch. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the strap having a length of 15 to 30 inches, a width of 1 to 2 inches, and a thickness of 0.1 to 0.5 inch in order to optimize weight and to reach between the floor and sidewall, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 6, Delahaye as combined discloses the twisted strap of claim 1, wherein each of the first and second ends includes at least one aperture to accommodate one connector (Delahaye C6:37 discloses fastened to stringer, Fig. 12 discloses aperture marks).

Independent claim 11 is of similar scope as claim 1, and is similarly rejected using the Delahaye and Lemme references.

Delehaye further discloses a floor, and a sidewall adjacent the floor (seen best in Fig. 2).

Claim 14 is of similar in scope to claims 4 and similarly rejected using the Delahaye and Lemme references.

Claim 15 is of similar in scope to claims 5 and similarly rejected using the Delahaye and Lemme references.

Claim 16 is of similar in scope to claims 6 and similarly rejected using the Delahaye and Lemme references.

In regards to claim 17, Delahaye as combined discloses the load restraint system of claim 11, further comprising a plurality of twisted straps (Delahaye C6:34 discloses plurality of ref. 34).

Method claim 20 is rejected under references Delahaye in view of Lemme, as the references disclose the claimed structure and is capable of performing the claimed method.

Claim 2, 8, 10, 12, 18, 21 rejected under 35 U.S.C. 103 as being unpatentable over Delahaye, AAPA, Lemme as applied to claim 1, 11 above, and further in view of Braeutigam et al (20100001134).
In regards to claim 2 and claim 12, Delahaye as combined discloses the twisted strap of claim 1, 11, wherein the floor is an aircraft passenger floor (Delahaye abstract discloses aircraft floor), the forward-aft extending stiffener is fixed to an aircraft fuselage (Delahaye ref. 16 stringer, as suggested in Fig. 3), however Delahaye does not expressly disclose: wherein the twisted strap is formed of a carbon fiber reinforced plastic.
Braeutigam teaches an aircraft floor and supporting structure made of carbon fiber reinforced plastic [0028] “carbon fiber reinforced plastic”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Delahaye with Braeutigam by providing the twisted strap to be formed of carbon fiber reinforced plastic in order to optimize strength and weight of the aircraft.

In regards to claim 8 and claim 18, Delahaye as combined discloses twisted strap of claim 2, 12, but does not expressly disclose: and the carbon fiber reinforced plastic is a thermoplastic polymer resin or a thermoset polymer resin. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the carbon fiber reinforced plastic to be a thermoplastic polymer resin or a thermoset polymer resin in order to optimize weight and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

In regards to claim 10, Delahaye as combined discloses the twisted strap of claim 2, but does not expressly disclose: wherein some of the fibers are oriented in various angular directions, including 0° and +/-45°, 0° and 90°, 0° and +/-600, relative to a longitudinal axis extending along the twisted strap.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the some of the fibers to be oriented in various angular directions, including 0° and +/-45°, 0° and 90°, 0° and +/-600, relative to a longitudinal axis extending along the twisted strap in order to optimize strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.

In regards to claim 21, Delahaye as combined discloses the twisted strap of claim 12, but does not expressly disclose: wherein some of the fibers are oriented in various angular directions, including 0° and +/-45°, 0° and 90°, 0° and +/-600, relative to a longitudinal axis extending along the twisted strap.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the some of the fibers to be oriented in various angular directions, including 0° and +/-45°, 0° and 90°, 0° and +/-600, relative to a longitudinal axis extending along the twisted strap in order to optimize strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Claim 3, 9, 13, 19 rejected under 35 U.S.C. 103 as being unpatentable over Delahaye, AAPA, Lemme as applied to claim 1,11 above, and further in view of Vinue Santolalla et al (8899522).
In regards to claim 3 and claim 13, Delahaye as combined discloses the twisted strap of claim 1,11 wherein the floor is an aircraft passenger floor (Delahaye Fig. 2), the forward-aft extending stiffener is fixed to an aircraft fuselage (Delahaye Fig. 2),
Delahaye does not expressly disclose: wherein the stiffener is hat-shaped, having a fiat edge portion and a hat portion.
Vinue Santolalla teaches a hat shaped stiffener (Fig. 3 ref. 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delahaye with Vinue Santolalla by providing a hat shaped stiffener in order to increase strength.
Delahaye does not expressly disclose: wherein the twisted strap is formed of a fiberglass reinforced plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the twisted strap to be formed of a fiberglass reinforced plastic in order to optimize weight and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

In regards to claim 9 and 19, Delahaye as combined discloses the twisted strap of claim 3, 13, but does not expressly disclose: and the carbon fiber reinforced plastic is a thermoplastic polymer resin or a thermoset polymer resin. Flowever, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the carbon fiber reinforced plastic to be a thermoplastic polymer resin or a thermoset polymer resin in order to optimize weight and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642